Citation Nr: 0019104	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  92-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) of the low back, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1982.

This appeal arose from an August 1992 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
low back disability, assigning it a 10 percent disability 
evaluation.  In October 1994, this case was remanded for 
further assistance.  Following compliance with the remand, a 
rating action was issued in February 1995, which continued 
the denial of the requested benefit.  In February 1996, this 
case was again remanded to the RO for additional development.  
In March 1997, following compliance with the remand, the RO 
issued a decision which continued the denial of the benefit 
sought.  In August 1997, the Board of Veterans' Appeals 
(Board) issued a decision which denied an increased 
evaluation for the service-connected low back DDD.

On February 5, 1998, a Joint Motion for Remand was filed with 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), which requested, in 
part, that the issue of entitlement to an increased 
evaluation for the low back disorder be remanded to the Board 
for further consideration.  On February 13, 1998, the Court 
issued an order remanding the low back issue to the Board for 
readjudication consistent with the Joint Motion.  Copies of 
the Joint Motion for Remand and the Court's Order have been 
placed in the claims folder.

In July 1998, the issue of entitlement to an increased 
evaluation for the service-connected DDD of the low back was 
remanded to the RO for additional development.  Following 
this remand, a rating action was issued in January 2000 which 
increased the evaluation to the low back DDD to 20 percent.


REMAND

The veteran contends that her service-connected DDD of the 
low back is more disabling than the current disability 
evaluation would suggest.  She stated that she experiences 
recurrent low back pain and intermittent numbness and 
radiation of pain into the thighs.  Therefore, she argues 
that an increased disability evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The Court ordered in February 1998 that this case be returned 
to the Board so that the above-noted DeLuca, supra. criteria 
could be considered.  In July 1998, the Board remanded this 
case to the RO so that a VA examination that took these 
criteria into consideration could be conducted.  The VA 
examinations that were performed in August and October 1998 
did state that she suffered "some" limitation of function 
due to back pain, but they did not refer to whether or not 
her back exhibited weakened movement, excess fatigability or 
incoordination.  There was also no opinion as to whether pain 
significantly limited her functioning, particularly during 
flare-ups or when the back segment was used repeatedly.  As a 
consequence, the case was again remanded by the Board in 
August 1999 for a VA examination that addressed the DeLuca 
requirements.  A VA examination was performed in September 
1999.  Unfortunately, this examination failed again to 
address the DeLuca criteria, as instructed.

Because the instructions of the Board have still not yet been 
addressed, this case must again be returned to the RO.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (which states that, 
when a case is remanded by either the Court or by the Board, 
a veteran has, as a matter of law, the right to compliance 
with that remand; since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board).  The Board 
regrets the delay in providing a final determination, but is 
compelled by the above case law to again remand this case.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician who has not previously examined 
the veteran in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected low back 
DDD.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
segment is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected low 
back DDD.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




